FOR PUBLICATION                                              FILED
                                                         Sep 20 2012, 9:22 am


                                                                  CLERK
                                                                of the supreme court,
                                                                court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JULIE P. VERHEYE                                    GREGORY F. ZOELLER
Mishawaka, Indiana                                  Attorney General of Indiana

                                                    NICOLE M. SCHUSTER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

DARIUS JIGGETTS,                    )
                                    )
     Appellant,                     )
                                    )
            vs.                     )      No. 71A03-1202-CR-59
                                    )
STATE OF INDIANA,                   )
                                    )
     Appellee.                      )


                  APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                       The Honorable John M. Marnocha, Judge
                          Cause No. 71D03-0911-FB-00133


                               September 20, 2012

                         OPINION – FOR PUBLICATION

MATHIAS, Judge
       Darius Jiggetts (“Jiggetts”) appeals the trial court’s imposition of consecutive

sentences following the revocation of his probation. We affirm.

                              Facts and Procedural History

       In February 2010, Jiggetts pleaded guilty to Class B felony burglary after

committing a home invasion. The following month, the trial court sentenced him to a

six-year suspended sentence with three years on probation.         In July 2010, Jiggetts

violated the conditions of his probation, and the trial court sentenced him to six months

incarceration. When he was released, Jiggetts was returned to probation.

       In July 2011, Jiggetts robbed a bank. As a result of the robbery, the State filed a

petition to revoke his probation a second time.        In September 2011, Jiggetts was

convicted in federal court for the bank robbery. The federal court sentenced him for the

bank robbery conviction on January 9, 2012. Tr. p. 40. On January 20, 2012, the State

held an evidentiary hearing on the second petition to revoke probation. Following the

hearing, the trial court revoked Jiggetts’ probation, imposed the balance of his burglary

sentence, and ordered the burglary sentence to run consecutive to the bank robbery

sentence. Jiggetts appeals his sentence.

                                 Discussion and Decision

       Jiggetts argues that the trial court erred in sentencing him. Specifically, his sole

contention is that the trial court improperly ordered the burglary sentence to run

consecutive to the bank robbery sentence. Indiana Code section 35-50-1-2(d), which

provides as follows, is dispositive:

       If after being arrested for one (1) crime, a person commits another crime:


	                                          2
       (1)    before the date the person is discharged from probation, parole, or a
       term of imprisonment imposed for the first crime . . .

       the terms of imprisonment for crimes shall be served consecutively
       regardless of the order in which the crimes are tried and the sentences are
       imposed.

       Here, Jiggetts was on probation for the burglary conviction when he committed

the bank robbery. Under these circumstances, pursuant to the statute, the terms of

imprisonment for the two offenses must be served consecutively.

       We addressed this issue in Harris v. State, 598 N.E.2d 639 (Ind. Ct. App. 1992),

trans. denied. There, Harris pleaded guilty to burglary in March 1991 and was placed on

probation for two years. Two months later, Harris committed another burglary and was

sentenced to fifteen years. After Harris was sentenced for the second burglary, the State

filed a petition to revoke his probation for the first offense. In January 2002, the trial

court revoked his probation and ordered that his sentence for the first offense be served

consecutively to the fifteen-year sentence for the second offense. Id.

       On appeal, Harris argued that the trial court erred in ordering the sentences to run

consecutively. This Court explained that the “statutory mandate is plain, and it is simple.

When the circumstances described in [the statute] occur, the sentences of the offenses

shall be served consecutively.” Id. at 640. We further explained that “because sentence

was imposed upon the second offense before Harris’[s] probation had been revoked for

the earlier offense, the court was not only authorized, it was required, upon revoking the

probation to require that the sentences be served consecutively.” Id. The statute speaks

only to commission of another “crime” while on probation or parole, or during the term



	                                           3
of imprisonment for the “first crime.” The language makes no distinction between a

federal conviction and a state conviction, and we see no logical reason to do so.

       Here, as in Harris, the trial court did not err in imposing consecutive sentences.

       Affirmed.

VAIDIK, J., and BARNES, J., concur.




	                                           4